Order issued March 16, 2017




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-01108-CR
                             ———————————
                      ALAN NELSON CROTTS, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                    Trial Court Case No. 13-CCR-165781


                            MEMORANDUM ORDER

      Currently pending before this Court is appellant’s pro se “Motion for

Recusal,” which seeks to recuse of all justices on this Court.

      Texas Rule of Appellate Procedure 16.3 prescribes the procedure to be

followed for recusal of an appellate justice:
      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in
      the case or certify the matter to the entire court, which will decide
      the motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.

TEX. R. APP. P. 16.3(b).

      When, as in this case, a party challenges all the members of the court, the

motion is decided by the court under the procedures set forth in Rule 16.3. See

id.; see, e.g., Cameron v. Greenhill, 582 S.W.2d 775, 775–77 (Tex. 1979) (denying

motion to disqualify entire Texas Supreme Court); Cogsdil v. Jimmy Fincher Body

Shop, LLC, No. 07-16-00303-CV, 2016 WL 7321788, at *1 (Tex. App.—Amarillo

Dec. 12, 2016, order) (treating recusal motion as addressed to entire Court).

      Accordingly, upon the filing of appellant’s recusal motion and prior to any

further proceedings in this appeal, each of the challenged justices of this Court

considered the motion in chambers. See TEX. R. APP. P. 16.3(b); see also Cogsdil,

2016 WL 7321788, at *1; Cannon v. City of Hurst, 180 S.W.3d 600, 601 (Tex.

App.—Fort Worth 2005, order). Chief Justice Radack and Justices Jennings,

Keyes, Higley, Bland, Massengale, Brown, Huddle, and Lloyd each found no

reason to recuse themselves and certified the matter to the remaining members of

the en banc court. See TEX. R. APP. P. 16.3(b); Cogsdil, 2016 WL 7321788, at *1;

Cannon, 180 S.W.3d at 601. This Court then followed the accepted procedure set

out in Rule 16.3. See TEX. R. APP. P. 16.3(b); Cannon, 180 S.W.3d at 601. The
                                         2
justices deliberated and decided the motion to recuse with respect to each

challenged justice by a vote of the remaining participating justices en banc. See

TEX. R. APP. P. 16.3(b); Cogsdil, 2016 WL 7321788, at *1; Cannon, 180 S.W.3d at

601. No challenged justice sat with the other members of the Court when his or her

challenge was considered. See TEX. R. APP. P. 16.3(b); Manges v. Guerra, 673
S.W.2d 180, 185 (Tex. 1984); Cogsdil, 2016 WL 7321788, at *1; McCullough v.

Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, order).

      Having considered the motion as to each challenged justice, and finding no

basis for recusal, the motion to recuse is denied with respect to each challenged

justice. See Manges, 673 S.W.2d at 185; McCullough, 50 S.W.3d at 89. The Court

enters the following orders:

     ORDER DENYING MOTION AS TO CHIEF JUSTICE RADACK

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Chief Justice Radack, it is ordered that the motion to recuse is denied.

      The Court consists of: Justices Jennings, Keyes, Higley, Bland, Massengale,

Brown, Huddle, and Lloyd.

         ORDER DENYING MOTION AS TO JUSTICE JENNINGS

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Jennings, it is ordered that the motion to recuse is denied.




                                          3
      The Court consists of: Chief Justice Radack and Justices Keyes, Higley,

Bland, Massengale, Brown, Huddle, and Lloyd.

           ORDER DENYING MOTION AS TO JUSTICE KEYES

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Keyes, it is ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Higley,

Bland, Massengale, Brown, Huddle, and Lloyd.

          ORDER DENYING MOTION AS TO JUSTICE HIGLEY

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Higley, it is ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Bland, Massengale, Brown, Huddle, and Lloyd.

           ORDER DENYING MOTION AS TO JUSTICE BLAND

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Bland, it is ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Massengale, Brown, Huddle, and Lloyd.

      ORDER DENYING MOTION AS TO JUSTICE MASSENGALE

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Massengale, it is ordered that the motion to recuse is denied.


                                          4
      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Brown, Huddle, and Lloyd.

          ORDER DENYING MOTION AS TO JUSTICE BROWN

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Brown, it is ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Massengale, Huddle, and Lloyd.

          ORDER DENYING MOTION AS TO JUSTICE HUDDLE

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Huddle, it is ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Massengale, Brown, and Lloyd.

           ORDER DENYING MOTION AS TO JUSTICE LLOYD

      To the extent that appellant’s pro se “Motion for Recusal” requests recusal of

Justice Lloyd, it is ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Jennings, Keyes,

Higley, Bland, Massengale, Brown, and Huddle.

                                  PER CURIAM


Do not publish. TEX. R. APP. P. 47.2(b).



                                           5